DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
Response to Amendment
Applicants’ submission, filed on 02/10/2021, in response to claims 1-2, 4-5, 7, 9-10, 12-13, and 15 rejection from the final office action (11/13/2020) by amending claims 1-2 and 9-10 is entered and will be addressed below. 
The examiner notices the amendment 11/13/2020 is the same as AFCP 2.0 submission 01/11/2011. In the advisory action (02/04/2021), the examiner thought the beads were to increase heat conduction, opposite to the “preventing heat loss”.
However, the examiner reconsiders Applicants’ inventive concept as “the plurality of beads are disposed on a deposition material to melt the deposition material by preventing heat loss” and applies prior arts in different combination.
Claim Interpretations


The following are considered an intended use of the apparatus:
The “metal deposition source” of claim 1 and “metal depositing apparatus” of claim 9, note metal (e.g. gallium) may have a near room temperature evaporation temperature,
The claimed “the crucible is configured to accommodate a deposition material (M) comprising one or more of silver (Ag)” of claims 2 and 10,
Claims 5 and 13 each recites “wherein the plurality of beads are formed of a material having a density less than a density of a deposition material disposed below the plurality of beads”, as the deposition material is an intended use, its density relationship also depends on the usage,

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7, 9-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140352616, hereafter ‘616), in view of Yanagi (US 20110005462, hereafter ‘462), Shim et al. (US 20110076399, hereafter ‘399), Koenig et al. (US 20090110807, hereafter ‘807) and Lee et al. (US 20100139564, previously cited, hereafter ‘564).
‘616 teaches some limitations of:
Claim 9: crucible apparatus and deposition apparatus with the same (title), by depositing metal materials or organic materials on a substrate using a thermal vacuum deposition process ([0007], the claimed “a metal depositing apparatus, comprising”, note placing metal sources in the crucible is an intended use, see claim interpretation above): 
Referring to FIGS. 3 and 4, the organic material deposition apparatus 100 may include a deposition chamber 110, a supporting member 120, a substrate S, a mask 
The crucible apparatus 140 may include a crucible 141, a heating device 142, spray nozzle(s) 143, thermal ball(s) 144, and an organic material 145 ([0071], the claimed “a crucible; a heater; a nozzle”; and “a bead layer disposed inside the crucible, the bead layer comprising a plurality of beads” and “the plurality of beads include a first group of beads having a spherical shape”); 
The first thermal ball(s) 56 and the mesh member 58 maintain a temperature at the opening of the crucible 51. The first thermal ball(s) 56 and the mesh member 58 may prevent the heat from escaping to the exterior of the crucible 51. Thus, the substrate and the mask, which are above the crucible 51, may not be influenced by the heat from the crucible 51. Furthermore, the internal temperature of the crucible 51 may be maintained without heat loss (Fig. 6, [0085], an alternative crucible of Fig. 4, the claimed “the plurality of beads are disposed above a deposition material to melt the deposition material by preventing heat loss, the crucible comprises a lower surface of the crucible facing the nozzle and an inner side surface of the crucible crossing the lower surface of the crucible and facing the deposition material; a lower surface of the bead layer is apart from the lower surface of the crucible”). 

‘616 does not expressly teach the limitation of:

(9b) a material forming all of the plurality of beads comprises silicon carbide (SiC);
(9c) (the plurality of beads include a first group of beads having a spherical shape and) a second group of beads having an irregular, non-spherical shape,
(9d) (the plurality of beads are disposed) on (a deposition material to melt the deposition material by preventing heat loss), and an upper surface of the deposition material directly contacts the plurality of beads such that all portions of each of the beads are arranged above the deposition material; (the crucible comprises a lower surface of the crucible facing the nozzle and an inner side surface of the crucible crossing the lower surface of the crucible and facing the deposition material; a lower surface of the bead layer is apart from the lower surface of the crucible); the bead layer directly contacts the inner side surface of the crucible; and the upper surface of the deposition material is the lower surface of the bead layer.

‘462 is an analogous art in the field of vacuum vapor deposition apparatus (title), with linear-shaped vaporization sources (abstract) to form metal thin films and oxide thin films using metal materials, but also to form organic thin films ([0002]). ‘462 teaches that the vaporization sources 20 each including a vaporization container 8 in which a rd sentence, corresponding to the claimed “housing”), to prevent heat radiation to the vacuum chamber 1 and the substrate 4 ([0040], 6th sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a water-cooling jacket 16 of ‘462 surrounding the heating device 142 of ‘616 (the limitation of 9a), for the purpose of preventing heat radiation to the vacuum chamber 1 and the substrate 4 ([0040], 6th sentence).

‘399 is an analogous art in the field of deposition source (title) a deposition device 1000 including a deposition source 100 (Fig. 1, [0031]). ‘399 teaches that as shown in the embodiment in FIG. 2, the deposition source 100 includes a crucible 110, an accommodation member 130, and a heat transfer member 150 ([0034]), the heat transfer member 150 may include a silicon (Si) powder having an appropriate diameter, but the invention is not limited thereto ([0037], last sentence, the powder in considered including non-spherical shape, along with the thermos ball describe in [0036]), for the purpose of avoiding splash ([0008]). 

 Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced the thermal balls 144 of ‘616 with graphite powder with spherical and non-spherical shape (the limitation prima facie case of obviousness. MPEP 2144.07.

‘616 further teaches that the first thermal ball(s) 56 may be formed by materials having high thermal conductivity and not responding with the metal material 55. For example, the first thermal ball(s) 

‘807 is an analogous art in the field of A method is provided for coating a substrate with an evaporation material, the evaporation material comprising one or more metals (abstract) for the production of organic light emitting diodes ([0002], last sentence). ‘807 teaches that the evaporation material may be chosen from the group consisting of aluminum (Al), silver (Ag), … magnesium (Mg) ([0020]), the material of the crucible is conductive. Typically, the crucible of the present invention is made of … SiC ([0056], 3rd-4th sentence).

‘564 is an analogous art in the field of an evaporation source used in a vacuum deposition apparatus for forming an organic film or a metal film (abstract), particularly a SiC-based polymer or ceramics having high heat-resistance and corrosion-resistance may be used ([0042]), for the purpose of preventing clogged by blocking splashes of a deposition material ([0015]), Referring to FIG. 3, with the evaporation source 100 of the comparative example, the melt deposition material 114 mixed with the thermally conductive balls 20 is filled in the inner space of the crucible 111 at a predetermined height H3. If the evaporation source 100 is installed inside the vacuum chamber and is operated, the edges of the opening portions 122 of the cover 121 is clogged by portions of the melt deposition material 114a splashed from the inside of the crucible 111. If this state is continued, the opening portion 122 of the cover 121 is mostly clogged to make deposition speed or deposition rates unstable ([0052], Fig. 3 also shows the thermally conductive balls 20 is floating in the deposition material 114. Note polymer has low mass density).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted SiC-based polymer or ceramics of ‘564 as the thermal balls/powders 56 of ‘616 (powder imported from ‘399, the limitation of 9b), for the purpose of preventing clogged by blocking splashes of a deposition material, as taught by ‘564 ([0015]) and preventing the heat from escaping to the exterior of the crucible 51, as required by ‘616 ([0085]). Furthermore, to have adopted silver as the deposition material of ‘616, as taught by ‘807, for its suitability for OLED coating with predictable results. The selection of something based on its known prima facie case of obviousness. MPEP 2144.07. As the huge density difference between silver liquid 9.32 and SiC ceramic 3.16 (SiC polymer would have even lower density), all the SiC thermal balls/powder would have floated above the Ag melt (the limitation of 9d). A person of ordinary skill in the art would have known the second mesh member 58b may be dropped, for the purpose of manufacturing cost, as taught by ‘616 ([0088], last sentence) and the problem of clogging in Fig. 3 of ‘564 would be prevented by the multiple layers of thermal balls/powders.

Claim 1 is rejected for substantially the same reason as claim 9 rejection above.

The combination of ‘616, ‘462, ‘399, ‘807, and ‘564 further teaches the limitations of:
Claim 2: The crucible apparatus 140 may include a crucible 141, a heating device 142, spray nozzle(s) 143, spray nozzle(s) 143, thermal ball(s) 144 (‘616, [0071], the claimed “the heater is configured to heat the crucible”; and “the nozzle is configured to guide the deposition material in a vaporized state along an ejection path toward a substrate, and the bead layer disposed over the deposition material” as shown in Figs. 3-4, by using Ag as the deposition material as taught by ‘807 is the claimed material “the crucible is configured to accommodate the deposition material (M) comprising silver (Ag)”).
dropped is the claimed material “the crucible is configured to accommodate the deposition material comprising silver (Ag)”),
the organic material deposition apparatus 100 may include a deposition chamber 110, a supporting member 120, a substrate S, a mask 130 and a crucible apparatus 140 Fig. 3 or 4, [0065]), the mask 130 has a patterned opening which defines an area for forming a pattern on the substrate S ([0068], the claimed “the blocking mask is disposed between the metal deposition source assembly and the substrate, the blocking mask is configured to block a portion of the deposition material ejected from the metal deposition source assembly toward an outermost circumference of the substrate”).
Claims 5 and 13: SiC polymer or ceramics would have floated above the Ag melt in the combination “wherein the plurality of beads are formed of a material having a density less than a density of the deposition material disposed below the plurality of beads”.
Claims 7 and 15: the first mesh member 58b (‘616, Figs. 5-6, [0076], may or may not be dropped, the claimed “an inner plate disposed inside the crucible and comprising a plurality of through holes”, and as SiC polymer or ceramics would have floated above the Ag melt, the claimed “wherein: the bead layer is disposed between the inner plate 

In case Applicants argue that the mesh plate 58b is not an inner plate or has to be dropped when mesh plate 58a is dropped, for claims 7 and 15--

‘462 further teaches that a current plate 14 having multiple passage holes 18 is placed between the release holes 13 and the vaporization material 7 inside the vaporization container 8 ([0038], 3rd sentence), a thin film having a desired uniform film thickness distribution can be obtained ([0059], last sentence). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a current plate with release holes 13 of ‘462, to the crucible 110 of ‘399, for the purpose of a thin film having a desired uniform film thickness distribution can be obtained, as taught by ‘462 ([0059], last sentence).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘616, ‘462, ‘399, ‘807, and ‘564, as being applied to claims 1 and 9 rejection above, further in view of Stilger et al. (US 5320518, hereafter ‘518). Claims 1-2, 5, 7, 9-10, 13, and 15 are alternatively rejected over ‘616, ‘462, ‘399, ‘807, ‘564, and ‘518.
heat transfer member 150 may include a silicon (Si) powder having an appropriate diameter, but the invention is not limited thereto” is referring to different material powder, not different shape of silicon Si powder of the limitations of claims 1 and 9. 

The combination of ‘616, ‘462, ‘399, ‘807, and ‘564 does not teach the limitations of:
Claims 4 and 12: wherein the bead layer comprises at least one of a first layer comprising the first group of beads, a second layer comprising the second group of beads, and a combination layer comprising the first group of beads and the second group of beads.

‘518 is an analogous art in the field of or solving similar problem of ceramic balls (col. 5, line 7). ‘518 teaches that Other shapes of ceramic material may be utilized such as honeycomb shape ceramic. Instead of a ceramic, the heat-resistant matter used to form the bed may also be a metal, which may be randomly packed or may have a structured packing (col. 12. Lines 18-22), The matrix material acts as a significant heat sink (col. 12, lines 54-55). By varying the radiative heat transfer characteristics of the matrix by using different sizes of bed materials to change the mean free radiative path or varying the emissivity of the bed materials, varying the forced convection heat transfer characteristics of the matrix by varying its surface area per unit volume, or geometry, varying the inner matrix solids thermally conductive heat transfer characteristics of the matrix by using bed materials with different thermal conductivities, changing the point to point surface contact area of the materials in the bed. These properties may be varied either concurrently or discretely to achieve a desired effect (col. 7, lines 6-19). Note Fig. 7 shows several layers, Fig. 9 shows a layer of mixed size, Fig. 11 shows mixture of spherical and non-spherical materials.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted various shapes in structure and random packing, and by choosing low emissivity of the bed material (e.g. SiC), as taught by ‘518, as the arrangement of thermal balls 56 in Fig. 6 of ‘616, as taught by ‘518, for the purpose of preventing the heat from escaping to the exterior of the crucible 51, as required by ‘616 ([0085]).

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding to 35 USC 112(b) rejection, see the bottom of page 8 to the top of page 9, Applicants’ amendment overcomes the previous rejection.
In regarding to 35 USC 103 rejection, Applicants argue that Shim ‘399 and Tuominen ‘138 together, do not teach both spherical and the irregular, non-spherical beads are made of SiC, see the bottom of page 9 and middle of page 11.
This argument is found not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6202591 is cited for a floating baffle 76 and a flow restricting baffle 74 (Fig. 3A) to block particulate ejection. 

US 20040118452 is cited using graphite powder in cesium liquid/melt ([0036]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEATH T CHEN/Primary Examiner, Art Unit 1716